DETAILED ACTION

This office action is responsive to the Applicant’s claim amendment filed on 03/11/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims filed on 03/11/2021 have been amended as the following:
In claim 15, at the end of line 5, replace the double period “..” with a single period “.”. 

Allowable Subject Matter
Claims 1-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims (claims 1, 9, 17 and 21) of the instant application have been amended to recite an invention of configuring a wireless transmitter to up-convert information signals to multiple spatial stream signals from a multiple spatial stream chipset. The multiple spatial stream signals are in a 10GHz to 300 GHz band. The multiple spatial streams signals are transmitted.
The prior art of record fails to anticipate or render obvious to one of ordinary skill in the art all the claim elements of the claims 1, 9, 17 and 21. Specifically, the examiner’s best prior art 
Therefore, claims 1, 9, 17 and 21 are considered distinct from prior art and are allowable. Since claims 2-8 and 22 are depending on claim 1, claims 10-16 are depending on claim 9, and claims 18-19 and 23 are depending on claim 17, the dependent claims become allowable accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147.  The examiner can normally be reached on 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LIHONG YU/Primary Examiner, Art Unit 2631